DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 2/15/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/13/2021 listed below have been reconsidered as indicated:
a)	Any objections and rejections of claims 8-13 and 18 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The rejections of claims 1-7, and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,174,362 B2; claims 17 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,174,362 in view of Cathcart (US 5,346,999) and/or Fischer (US 2014/0038174 A1); claims 1-7, 14-17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,774,368 B2; and claim 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,774,368 B2 in view of Cathcart (US 5,346,999) and/or Fischer (US 2014/0038174 A1), are each withdrawn in view of the terminal disclaimer filed on and approved on 2/22/2022.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Specification
The following objections have been maintained.
The disclosure is objected to because of the following informalities: the instant specification identifies trademarks but does not use superscript, for example, in paragraph 150 in reference to 454™ and Ion Torrent™, in paragraph 152 in reference to 454™ and in paragraph 153 in reference to Ion Torrent™ and 454™.
It is also noted that 454 is not identified as a trademark in the second to last line of paragraph 152.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 27, the claim recites “a chelating agent comprising”. It is unclear what “comprises” the chelating agent. Alternatively, it is unclear if applicant requires a “chelating agent” comprising “a detergent or a surfactant; an alcohol; and N-acetyl-L-cysteine (NAC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 14-17, 19-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2014/0038174 A1; cited on the 10/31/2018 IDS).
The rejection is further evidenced by Kubica (Am Rev Respir Dis. 1963. 87:775-779).
Regarding claims 1, 3, 14-15 and 27, Fischer teaches a composition having: nuclease-free water (e.g. an aqueous carrier); guanidine thiocyanate (e.g. a chaotropic agent); TRIS (e.g. a buffering agent); EDTA or citrate (e.g. a chelating agent); N-lauroyl sarcosine (e.g. a surfactant); ethanol (e.g. an alcohol); and TCEP (e.g. a mucolytic agent). See Table 1B, referred to as PrimeStore.
Fischer further teaches the acid is added qs to a pH of 6 to 7 and water is qs to a final volume. A pH of 6 to 7 is encompassed by a pH of 6.5-9.5.
The following concentrations taught by Fischer are taken from Table 1B and have been converted by the Examiner from molar concentration to percentages.
Fischer teaches a concentration for a chaotropic agent of 0.5M to 6M, which is a percentage concentration of 5.91% to 70.90% (a range that overlaps with and spans the claimed range).
Fischer teaches a concentration for a buffering agent of 1mM to 1M, which is a percentage concentration of 1.21% to 12.11% (a range that overlaps with and spans the claimed range).
Fischer teaches a concentration for a chelating agent of 0.01mM to 1mM, which is a percentage concentration of 0.0004% to 0.0372% (a range that is near the claimed range in that 0.05% and 0.372% are reasonably close). One would reasonable expect to the concentration of the chelating agent to have a similar effect as the claimed concentration as the difference between 0.0372% and 0.05% is only 0.0128 percent. In addition to EDTA, Fischer also teaches the use of sodium citrate at a concentration of 0.5 mM to about 50 mM, which is a percentage concentration of 0.01% to 1.29%.
Fischer teaches a concentration for a surfactant of 0.15% to 1% (a range that overlaps the claimed range).
Fischer teaches a concentration for an alcohol of 1% to 25% (a range that overlaps and spans the claimed range).
Fischer teaches a concentration for a mucolytic agent of 0.5 mM to 30 mM, which is a percentage concentration of 0.014% to 0.86% (a range that overlaps the claimed range).
While Fischer does not teach the use of N-acetyl-L-cysteine in the composition, Fischer does teach that N-acetyl-L-cysteine (NALC) is a known decontaminant (para. 155). Fischer further teaches combining a mixture of sample and NALC with the solution of Table 1B (e.g. PrimeStore) stating: Aliquots of 0.5 mL of the NaLc/NaOH treated sputum samples were then added to PrimeStore (para. 155).
The concentration of NaLc in the NaLc/NaOH is 2% or 1.67% as evidenced by Kubica (p. 776, Table 1), which was mixed with a sample 1:1 (p. 776, left column.
It would have been prima facie obvious to the ordinary artisan that the resulting composition of the mixture of sample, Nalc, NaOH and PrimeStore comprises:
A pH of 6 to 7;
a concentration for a chaotropic agent of 0.25M to 3M, which is a percentage concentration of 2.955% to 35.45% (a range that overlaps with the claimed range);
a concentration for a buffering agent of 0.5 mM to 0.5 M, which is a percentage concentration of 0.605% to 6.055% (a range that overlaps with the claimed range);
a concentration for sodium citrate as a chelating agent of 0.25 mM to 25 mM, which is a percentage concentration of 0.006% to 0.645% (a range that overlaps with the claimed range);
a concentration for a surfactant of 0.075% to 0.5% (a range that overlaps the claimed range);
a concentration for an alcohol of 0.5% to 12.5% (a range that overlaps and spans the claimed range); and
a concentration for a NaLc of around 05% or 0.417%, which is a percentage within the claimed range.
	The MPEP states “Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  See MPEP 2144.05.  Given the range of concentrations taught by Fischer, it would have been obvious to optimize the concentrations for a given type of sample.  Thus, unless applicant shows teaching to the contrary, instant claims 1, 14 and 15 do not rise beyond that of a general condition achieved through obvious experimental optimization. 
Regarding claims 2 and 22, Fischer teaches the pH is 6-7, which a pH about 7.0.
Regarding claims 5-7 and 23-25, the only components of the composition of Fischer are those listed above. Thus, the composition of Fischer is devoid of the elements specified in claims 5-7 and 23-25.
Regarding claim 16, as noted above, Fischer teaches the ethanol as the alcohol.
While Fischer teaches the above compositions, Fischer does not teach concentrations within some of the claimed ranges required by claim 1.
However, Fischer teaches concentrations can vary across a wide range of values as noted above and teaches that other embodiments would be apparent to those skilled in the art (para. 210).
The courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  Therefore, the some of the claimed ranges are rendered obvious over Fischer.
	The MPEP states “Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  See MPEP 2144.05.  Based on the teachings of Fischer, the altering of concentration for optimization and efficiency is routine and other embodiments of the Fischer’s composition would be apparent to one skilled in the art.  Thus, unless applicant shows teaching to the contrary, instant claims 1, 14 and 15 do not rise beyond that of a general condition achieved through obvious experimental optimization. 
Regarding claims 17 and 19, Fischer teaches the composition is within a collection tube (para. 136), which is encompassed by the broad scope of a “sample collection apparatus” comprising a solution compartment in view of the instant specification (para. 106).
Regarding claims 20 and 21, Fischer teaches obtaining a biological sample and contacting the sample with the above composition (para. 136).

Response to the traversal of the rejections over Fischer
	The Remarks argue Fischer does not teach a solution with N-acetyl-L-cysteine and teaches away from the use of N-acetyl-L-cysteine (p. 2-6).
	The arguments have been fully considered but are not persuasive. Fischer teaches the PrimeStore composition described in Table 1B is added 1:1 with a sample solution comprising N-acetyl-L-cysteine to yield a composition encompassed by the claims. See para. 155.

Claim(s) 14-16, 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lai (US 2015/0252354 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 14-16 and 22, Lai teaches a composition comprising: a buffer (e.g. Tris, para. 25); a chaotropic agent (e.g. guanidinium isothiocyanate, para. 34); an antioxidant and a chelator (e.g. EDTA, para. 39); and a detergent (e.g. N-lauroylsarcosine, para. 45) (para. 19), to which an alcohol (e.g. ethanol, para. 77) is added (para. 94).
The antioxidant is N-acetyl-L-cysteine (para. 38).
The pH of the solution is 6-8 (para. 28).
Based on the above teachings Lai anticipates the composition of claims 14-16.
Alternatively, while Lai may not explicitly teach adding alcohol to the particular solutions of para. 19, 25, 24, 39 and 45, Lai clearly suggests do so in order to precipitate and/or bind nucleic acids to a solid substrate (para. 185). Furthermore, while Lai may not teach the exact claimed combination of elements, Lai demonstrates that the claimed composition is an obvious variant of the those taught by Lai based on the fact each component is identified as being a member of a functionally equivalent group of elements from which a component may be selected.
Regarding claim 21, Lai teaches obtaining a sample comprising a nucleic acid and contacting it with the composition described above. See, Fig. 1.
Regarding claim 23-25, Lai teaches the composition does not contain the recited elements of claims 23-25.
Regarding claim 27, Lai teaches a composition comprising: a buffer; a chaotropic agent; an antioxidant and a chelator; and a detergent (para. 19), to which an alcohol is added (para. 94).
The antioxidant is N-acetyl-L-cysteine (para. 38).
The composition of Lai is understood to be an aqueous solution and thus, has an aqueous carrier.
Alternatively, Lai teaches lysis buffer compositions comprising: guanidine thiocyanate as a chaotropic agent; HEPES or Trizma base as a buffering agent; sodium (Na) citrate as a chelator; N-lauroylsarcosine as a detergent or surfactant and N-acetyl-L-cysteine (Tables 12 and 13).
Lai further teaches the addition of an alcohol to the solution (para. 14, 76, 77, 94 and 119).
The composition of Lai is understood to be an aqueous solution and thus, has an aqueous carrier.
Based on the above teachings Lai anticipates the composition of claim 27.
Alternatively, while Lai may not explicitly teach adding alcohol to the particular solutions of para. 19, Tables 13 and 13, Lai clearly suggests do so in order to precipitate and/or bind nucleic acids to a solid substrate (para. 185).

Conclusion
Claims 4 and 26 are free of the prior art.

Claims 4 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634